People ex rel. Campbell v Brann (2020 NY Slip Op 02326)





People v Brann


2020 NY Slip Op 02326


Decided on April 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2020-02946

[*1]The People of the State of New York, ex rel. Marion Campbell, on behalf of Bobby Hambrick, petitioner,
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Marion Elizabeth Campbell, named herein as Marion Campbell, pro se, and Marlene Vasquez of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart of counsel), for respondent.

Writ of habeas corpus in the nature of an application to release Bobby Hambrick on his own recognizance, under non-monetary conditions, or to set reasonable bail upon Richmond County Indictment No. 225/2019, and application by the petitioner for leave to prosecute the proceeding as a poor person and to be assigned as counsel to Bobby Hambrick.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application for poor person relief and to be assigned to Bobby Hambrick is otherwise denied as academic; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Richmond County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see People v Rosenthal v Wolfson, 48 NY2d 230; see also People ex rel. Catalan v Dzurenda, ___AD3d___, 2020 NY Slip Op 02201; People ex rel. Castano v Fludd, 179 AD3d 1087).
LEVENTHAL, J.P. , COHEN, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court